Citation Nr: 1033433	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of pneumonia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and R. P. 


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
October 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In April 2010, the Board remanded the claim for further 
development.  As there has been substantial compliance, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a rating decision in September 1946, the RO denied service 
connection for residuals of pneumonia; after the Veteran was 
notified of the adverse determination, he did not appeal the 
denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating decision by 
the RO in September 1946 does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of pneumonia.






CONCLUSIONS OF LAW

1. The rating decision in September 1946 by the RO, confirming 
the denial of service connection for residuals of pneumonia, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in September 1946, denying service connection for 
residuals of pneumonia, is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in November 2005, in March 2006, and in 
April 2010.  

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing or aggravating 
injury or disease; evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
VCAA notice also included the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which was 
not redundant or cumulative of evidence previously considered and 
pertained to the reason the claim was previously denied, that is, 
residuals of pneumonia were not shown.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or he could authorize VA to obtain 
any non-Federal records on his behalf.  The VCAA notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable. 






As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection claim 
element of new and material evidence); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim); and of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication VCAA notice).

To the extent that the VCAA notice requirements were fully 
complied with after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the claim 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under the duty to assist, a VA medical opinion is not authorized 
unless new and material evidence is presented, and this is not 
the case here.  38 C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights in October 1946, he 
did not appeal the denial of the claim, and the rating decision 
became final based on the evidence of record at the time.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior rating decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).




Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in 
September 1946 is summarized below. 

The service treatment records show that the Veteran was 
hospitalized for pneumonia from December 1943 to January 1944.  
On separation examination in January 1946, the lungs were 
evaluated as normal and chest x-ray was negative.  

After service on VA examination in January 1946 residuals of 
pneumonia were not found.  

Additional Evidence

The evidence of record since the last prior final denial in 
September 1946 consists of post-service medical evidence and the 
Veteran's contentions and testimony.  

On VA examination in June 1948, the examiner noted the Veteran 
had primary atypical pneumonia while in service but it healed 
uneventfully.  The diagnosis was no present chest pathology.  The 
evidence is not new and material as it is cumulative, that is, 
supporting evidence of previously considered evidence, namely, 
that the Veteran had pneumonia during service, resolved without 
evidence of permanent disability.  And cumulative evidence does 
not meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  



Private medical records show that in February 1997 and June 1998 
the Veteran's lungs were clear to auscultation.  In March 1998 he 
had a dry cough, on evaluation his chest was clear.  Private 
records, including records dated in February 1999, note the 
Veteran had a history of pneumonia including in childhood and at 
eighteen years of age.  In May 2006, the Veteran had sternal 
chest pain, was taken to the hospital by ambulance and his chest 
was found to be clear.  To the extent that the private medical 
records show the Veteran had a history of pneumonia, the evidence 
is not new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, that the 
Veteran had pneumonia during service, which resolved without 
evidence of permanent disability.  And cumulative evidence does 
not meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

VA records, covering the period from 2001 to 2008, do not 
indicate any respiratory abnormality and show the lungs were 
clear to auscultation.  As records do not suggest permanent 
residuals of pneumonia, the records do not raise a reasonable 
possibility of substantiating the claim and the evidence is not 
new and material evidence under 38 C.F.R. § 3.156.

In a statement in February 2009, the Veteran indicated he had 
residuals of pneumonia due to service.  In December 2009, the 
Veteran testified that a doctor in the 1950s told him that x-ray 
evidence showed his lungs were scarred badly due to his pneumonia 
in service.  The Veteran stated that a private doctor told him he 
had a chronic lung condition.  A lay witness described the 
Veteran's respiratory symptoms after service. 

To the extent the Veteran's statements and testimony and the 
testimony of a lay witness are offered as evidence of a present 
disability, permanent residuals of pneumonia are not conditions 
under case law that has been found to be capable of lay 
observation, and therefore the determination as to the diagnosis 
or presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claim.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  Competency is a 
question of fact, which is to be addressed by the Board.  
Jandreau at 1377.

Permanent residuals of pneumonia are not simple medical 
conditions because permanent residuals of pneumonia are not 
conditions a lay person can perceive through the senses.  And it 
is not argued or shown that the Veteran or lay witness is 
otherwise qualified through specialized, education, training, or 
experience to diagnosis permanent residuals of pneumonia.  

Also, under Jandreau, although the Veteran is competent to report 
a contemporaneous medical diagnosis, no such evidence of a 
contemporaneous diagnosis of residuals of pneumonia has been 
presented.  Also under Jandreau, although the Veteran is 
competent in describing symptoms which support a later diagnosis 
by a medical professional, no such evidence by a health-care 
professional has been presented. 

For these reasons, the Veteran's statements and testimony and the 
testimony of a lay witness are not competent evidence on the 
unestablished fact necessary to substantiate the claim, that is, 
evidence of permanent residuals of pneumonia, the absence of 
which was the basis for the prior denial of the claim.  And 
evidence that is not competent is not admissible or to be 
considered. 

To the extent the Veteran's statements and testimony and the 
testimony of the lay witness are offered as opinions on 
causation, that is, relating any current symptoms to pneumonia in 
service, whereas here the determination involves a question of 
causation, under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, whether the Veteran's alleged respiratory symptoms 
are caused by residuals of pneumonia in service cannot be 
determined by one's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159.  And it is not argued or shown that the Veteran or lay 
witness is otherwise qualified through specialized, education, 
training, or experience to offer an opinion on the causation in 
this case. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis by 
a medical professional, no such evidence has been presented.  

For these reasons, the Veteran's statements and testimony and the 
testimony of a lay witness are not competent evidence on the 
unestablished fact necessary to substantiate the claim, that is, 
evidence of current disability related to pneumonia in service, 
the absence of which was part of the reason the claim was 
previously denied.  And evidence that is not competent is not 
admissible or to be considered.



As the additional evidence is not new and material, the claim of 
service connection for residuals of pneumonia is not reopened, 
and the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for residuals of pneumonia, is not reopened, 
and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


